Title: From Alexander Hamilton to Nathan Rice, 11 November 1799
From: Hamilton, Alexander
To: Rice, Nathan


N York Nov. 11th 1799
Sir
I have received your letters of the twenty fifth and twenty sixth of October with their enclosure.
Mess. Stickney and Wilson have been nominated to the Secret of War as Cadets in your regiment, and have received my support.
I enclose to you an arrangement of relative rank formed on the basis of the one which you transmitted to me.
The appointments of some of the persons mentioned in your list are of subsequent date to those of the persons arranged in the original list sent me by the war department. I think it proper that these gentlemen should yield in rank to those who received their appointments at an earlier day. I do not know how they stand among themselves as to the dates of their appointments. This arrangement therefore is not to be considered as definitive, but I wish you to report to me.
Col. Rice

